COLLINS, J.
Defendant Burkhardt (appellant here) was the maker of the note sued upon, and Bickel and Witte joined in a guaranty of payment, written on its back. All were joined as defendants in the action upon the authority of Hammel v. Beardsley, 31 Minn. 314, 17 N. W. 858, although Burkhardt was not served with the summons until some time after separate and several judgments had been entered against the joint guarantors, first against Bickel and then against Witte. Of this fact Burkhardt cannot complain, for it was entirely proper to enter a several judgment against him. Bank v. Smith, 57 Minn. 374, 59 N. W. 311. And it could make no difference that such judgment was rendered after judgments against the guarantors had been entered, instead of before. Davison v. Harmon, 65 Minn. 402, 67 N. W. 1015, is not in point for obvious reasons.
Order affirmed.